                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                    NO.4: 19-cr-00082-D-2



  UNITED STA TES OF AMERICA
                                                             ORDER TO SEAL
      v.


  BOBBY JEAN HOOVER



       On motion of the Defendant, Bobby Jean Hoover, and for good cause shown, it is hereby

ORDERED that [DE 61] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney' s Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This _ll_ day of October, 2020.




                                    United States District Judge




           Case 4:19-cr-00082-D Document 63 Filed 10/27/20 Page 1 of 1
